                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 2:14-CR-113
                                                  )
 ADAM SCOTT MITCHELL                              )


                             MEMORANDUM AND ORDER

       In January 2015, the defendant pled guilty to knowingly producing child

 pornography.   [Doc. 20].    In June 2015, the Court sentenced him to 300 months’

 imprisonment. [Doc. 43].

       The defendant then filed a timely motion to vacate under 28 U.S.C. § 2255. [Doc.

 48]. The Court denied that petition in March of 2017. [Docs. 72-74].

       Next, the defendant sought a certificate of appealability from the Sixth Circuit Court

 of Appeals. [Doc. 75]. The appellate court denied that request and dismissed the

 defendant’s appeal in October 2017. [Doc. 78].

       Now before the Court are five pro se motions.

       1. In June 2017, the defendant filed a “Pro Se Motion for Discovery.” [Doc.
       77]. Therein, the defendant asks for a copy of all “discovery and transcripts
       of the evidence against me”—which he previously possessed but later
       “lost”—in order to “help prove my innocense [sic].”

       2. In March 2018, the defendant filed a “Motion to Compel Counsel to
       Provide Needed Documents.” [Doc. 79]. Therein, the defendant states that
       he “needs a copy of his case file including discovery in order to pursue post-
       conviction motions and collateral attacks.”




Case 2:14-cr-00113-RLJ-DHI Document 83 Filed 06/23/20 Page 1 of 4 PageID #: 468
        3. In July 2018, the defendant filed a “Pro Se Motion to File 2244 Habeas
        Corpus.” [Doc. 80]. In response, the Clerk of Court mailed the defendant a
        28 U.S.C. § 2244 form motion. [Id.]. Notwithstanding the caption of his
        filing, the defendant added that he “would also like to demand my sentence
        be corrected and all charges be dismissed.” [Id.].

        4. Also in July 2018, the defendant filed a “Motion for Status Report”
        regarding his March 2018 motion. [Doc. 81].

        5. Lastly, and again in July 2018, the defendant filed a “Pro Se Motion for
        Appointment of Counsel,” asking the Court to provide him with an attorney
        and “a forensic investigator to challange [sic] the evidence against
        Defendant.” [Doc. 82].

        “[W]ith respect to criminal defendants seeking copies of their attorney's records

 after a conviction, ‘no statute guides this analysis,’ but such requests have been construed

 ‘as requests for discovery.’” United States v. Farrad, No. 3:14-CR-110-TAV-DCP-1,

 2018 WL 4939277, at *1 (E.D. Tenn. Aug. 29, 2018) (quoting United States v. Turner, No.

 3:08-cr-141, 2016 WL 5887760, at *3 (S.D. Miss. Oct. 7, 2016)). Because the instant

 defendant’s June 2017 discovery motion was filed while his appeal of the denial of his §

 2255 petition was still pending, the Court further observes that discovery in a § 2255 case

 may be authorized upon a showing of good cause. See Rule 6(a), Rules Governing Section

 2255 Proceedings. Also, the “party requesting discovery must provide reasons for the

 request.” See Rule 6(b), Rules Governing Section 2255 Proceedings. Good cause is shown

 “where specific allegations before the court show reason to believe that the petitioner may,

 if the facts are fully developed, be able to demonstrate” that he is. . . entitled to relief[.”

 Bracy v. Gramley, 520 U.S. 899, 908-09 (1997) (quoting Harris v. Nelson, 394 U.S. 286,




                                               2


Case 2:14-cr-00113-RLJ-DHI Document 83 Filed 06/23/20 Page 2 of 4 PageID #: 469
 300 (1969)). 1 Rule 6, however, does not permit “a fishing expedition masquerading as

 discovery.” Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001) (§ 2254 petition).

         As to the defendant’s request for an attorney, there is no constitutional right to

 counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555

 (1987) (observing that the “right to appointed counsel extends to the first appeal of right,

 and no further”); Foster v. United States, 345 F.2d 675, 676 (6th Cir. 1965) (noting that the

 constitutional right to counsel does not extend to collateral proceedings). Even so, a district

 court has discretion, under 18 U.S.C. § 3006A(a)(2), to appoint counsel when “the interests

 of justice so require.” In exercising discretion as to whether to appoint counsel, a court

 should consider several factors, including the nature of the case, whether the issues are

 legally or factually complex, and the litigant’s ability to present the claims for relief to the

 court. See Lavado v. Keohane, 992 F.2d 601, 606 (6th Cir. 1993).

         The present defendant does not approach satisfying the standards for discovery or

 appointment of counsel. His requests are vague and wholly in the nature of a fishing

 expedition. He wants to “prove my innocence,” “pursue post-conviction motions and

 collateral attacks,” and “challenge the evidence,” but he does not specify what claims he

 wants to raise nor does he specify what legal authority would allow him to do so at this

 stage of his case. The defendant has been sentenced. He did not appeal that judgment.




 1
   Although Bracy involved a § 2254 proceeding, “[p]recedents under § 2255 and under § 2254 may
 generally be used interchangeably.” United States v. Asakevich, 810 F.3d 418, 423 (6th Cir. 2016) (quoting
 3 Charles Alan Wright et al., Federal Practice and Procedure § 623 (4th ed. 2015)).

                                                     3


Case 2:14-cr-00113-RLJ-DHI Document 83 Filed 06/23/20 Page 3 of 4 PageID #: 470
 His section 2255 petition has been denied, as has his request for certificate of appealability

 from the appellate court.

        In sum, the defendant’s pending motions are unsupported and, at this stage of his

 case, are moot. Those motions [docs. 77, 79, 80, 81, 82] are accordingly DENIED.

               IT IS SO ORDERED.

                                                          ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




                                               4


Case 2:14-cr-00113-RLJ-DHI Document 83 Filed 06/23/20 Page 4 of 4 PageID #: 471
